     Case 1:20-cv-01149-AWI-HBK Document 8 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9       JOHN RAY DYNES,                               Case No. 1:20-cv-01149-AWI-HBK
10                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS (Doc. No. 4)
11            v.
                                                       ORDER DISMISSING PETITION FOR
12       KEN CLARK,                                    WRIT OF HABEAS CORPUS
13                       Respondent.                   ORDER DIRECTING CLERK OF COURT
                                                       TO ENTER JUDGMENT AND CLOSE
14                                                     CASE
15

16

17           Petitioner John Ray Dynes is a state prisoner proceeding in propria persona with a petition
18   for writ of habeas corpus pursuant to 28 U.S.C. § 2254.1 On August 24, 2020, the Magistrate
19   Judge assigned to the case issued Findings and Recommendations to dismiss the petition. (Doc.
20   No. 4.) On September 2, 2020, petitioner filed objections. (Doc. No. 6.)
21           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a
22   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
23   the Magistrate Judge’s Findings and Recommendations are supported by the record and proper
24   analysis.
25

26   1
      The petition states that is made pursuant to 28 U.S.C. § 2241. However, Petitioner is
27   incarcerated at California State Prison Corcoran pursuant to a state court judgment. Therefore, 28
     U.S.C. § 2254 is the exclusive procedural vehicle open to Petitioner. Shelby v. Bartlett, 391 F.3d
28   1061, 1063 (9th Cir. 2004); White v. Lambert, 370 F.3d 1002, 1007 (9th Cir. 2004).
                                                       1
     Case 1:20-cv-01149-AWI-HBK Document 8 Filed 02/02/21 Page 2 of 3


 1          In addition, the Court declines to issue a certificate of appealability. A state prisoner

 2   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 3   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 4   U.S. 322, 335-336 (2003). The controlling statute in determining whether to issue a certificate of

 5   appealability is 28 U.S.C. § 2253, which provides as follows:

 6           (a)     In a habeas corpus proceeding or a proceeding under section 2255 before a district
     judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit
 7   in which the proceeding is held.
 8           (b)    There shall be no right of appeal from a final order in a proceeding to test the
     validity of a warrant to remove to another district or place for commitment or trial a person
 9   charged with a criminal offense against the United States, or to test the validity of such person's
     detention pending removal proceedings.
10
             (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
11   not be taken to the court of appeals from—
12                          (A) the final order in a habeas corpus proceeding in which the detention
                            complained of arises out of process issued by a State court; or
13
                    (B) the final order in a proceeding under section 2255.
14
                   (2) A certificate of appealability may issue under paragraph (1) only if the
15          applicant has made a substantial showing of the denial of a constitutional right.
16                  (3) The certificate of appealability under paragraph (1) shall indicate which

17          specific issue or issues satisfy the showing required by paragraph (2).

18          If a court denies a petitioner’s petition, the court may only issue a certificate of

19   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

20   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that
21   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

22   been resolved in a different manner or that the issues presented were ‘adequate to deserve

23   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

24   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

25          In the present case, the Court finds that Petitioner has not made the required substantial

26   showing of the denial of a constitutional right to justify the issuance of a certificate of
27   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

28
                                                         2
     Case 1:20-cv-01149-AWI-HBK Document 8 Filed 02/02/21 Page 3 of 3


 1   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

 2   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      The Findings and Recommendations, issued August 24, 2020 (Doc. No. 4), are

 5                  ADOPTED IN FULL;

 6          2.      The petition for writ of habeas corpus is DISMISSED;

 7          3.      The Clerk of Court shall ENTER JUDGMENT and CLOSE the file; and,

 8          4.      The Court DECLINES to issue a certificate of appealability.

 9   IT IS SO ORDERED.
10
     Dated: February 2, 2021
11                                              SENIOR DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
